Title: To James Madison from Edward Stevens, 18 September 1801 (Abstract)
From: Stevens, Edward
To: Madison, James


18 September 1801, Philadelphia. Encloses a packet entrusted to him by Colonel Lear. Will visit Washington as soon as the president returns to communicate to him “all the information I possess respecting the Colony of St: Domingo.”
 

   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). 2 pp. For enclosed packet, see Tobias Lear to JM, 17 and 19 Aug. 1801.


   A full transcription of this document has been added to the digital edition.
